                                   ISTRIC
                              TES D      TC
                            TA
                                                          O
                       S




                                                           U
                      ED




                                                            RT




                                                  ERED
                  UNIT




                                  O ORD
                           IT IS S
                                                                  R NIA




                                                  . Ti ga r
                  NO




                                             nS
October 2, 2018                 J u d ge J o
                                                                  FO
                   RT




                                                              LI




                           ER
                      H




                                                          A




                                N                             C
                                                  F
                                    D IS T IC T O
                                          R
